Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being 
examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tagging unit coupled to a laser configured to create a two-dimensional of three-dimensional identification etching within a stone, a precious stone, a gem, a crystal, a transparent material or a translucent material, formed from voxels that are imperceptible when viewed at a magnification of 10x” in claim 27. In the preceding phrase the word “unit” is a placeholder followed by the functional phrase “coupled to a laser configured to create a two-dimensional of three-dimensional identification etching within a stone, a precious stone, a gem, a crystal, a transparent material or a translucent material, formed from voxels that are imperceptible when viewed at a magnification of 10x” that does not recite sufficient structure to perform the function.  The preceding word “tagging” is non-structural.  The instant specification is considered to disclose as the “tagging unit” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 30, no patentable weight is being given to pattern “indicative of a past transaction involving grading details or certification details” since this is a claim limitation directed to printed subject matter and there is no evidence of a functional relationship between the object and the subject matter (see MPEP 2111.05).

Claim Rejections - 35 USC § 112

Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 27 recites …. “a tagging unit coupled to a laser coupled to a laser configured to create a two-dimensional or three-dimensional identifying etching within a stone…”. It is considered that the word “stone” includes stones that are not transparent, i.e. opaque, however the instant specification does not disclose how to do create an identification etching within an opaque stone. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The factors for determining whether undue experimentation is present are set forth in In re Wands. 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and include: (A) The breadth of the claims; (B) the nature of the invention; (C) The state of the prior art; (D) the level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (C) The state of the prior art is that it is not possible to make internal markings into opaque stones and (E) the level of predictability to accomplish this is low. Please note that claims 29 on line 2 and claim 40 on line 4 recite “stone”.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of the phrase “indicative of a brand” is unclear as this could be merely letters or a symbol and it is unclear when something is “indicative” in this context.

Claim Rejections - 35 USC § 103
Claims 7,13,14,15,16,22,24,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in U.S. Patent Application Publication No. 2006/0196858 in view of Bergmann et al. in U.S. Patent Application Publication No. 2013/0183775 and Hodges in U.S. Patent Application Publication No. 2019/0147397 and Saab et al. in U.S. Patent Application Publication No. 2019/0253256.  Barron et al. discloses an asset (gemstone 120) that uses a pulsed laser with femtosecond laser pulses (see paragraph 50) being used to create marks that are invisible to a 10X optical instrument (see paragraph 68), and an optical reading device (element 28A, 28B, or 28C) and a CCD (see element 166).  Barron et al. discloses operation software (see paragraph 49) and recognition software (see paragraphs 74-76).  Barron et al. does not disclose using voxels or using a distributed ledger. Bergmann et al. teaches using voxels to treat an area in a volume (see paragraph 25). Hodges teaches using a .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Barron et al. in U.S. Patent Application Publication No. 2006/0196858 as evidenced by Smith et al. in the article “Advances in Femtosecond Micromachining and Inscription of Micro and Nano Photonic Devices” in view of Bergmann et al., Hodges, and Saab et al.  as applied to claim 7 above, and further in view of Dugan et al. in U.S. Patent Application Publication No. 2013/0342903 A1.  Smith et al. is evidence in the introduction of the article on page 2 of 27 teaches using a femtosecond laser pulses with tightly focusing optics results in intensity dependent non-linear absorption processes, such as .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in view of Bergmann et al., Hodges and Saab et al. as applied to claim 7 above, and further in view of Shah et al. in U.S. Patent Application Publication No.  2014/0185065 and Altshuter et al. in U.S. Patent Application Publication No. 2003/0055413. Shah et al. teaches using a laser beam from a fiber laser with a wavelength of 520 nm (see paragraph 161) with a pulse width range of 100 fs to 1 ps (see paragraph 161). Altshuter et al. teaches that fiber lasers have advantages in high efficiency, high beam quality, compactness, and high reliability (see paragraph 19). It would have been obvious to adapt Barron et al. in view of Bergmann et al., Hodges, Saab et al., Shah and Altshuter et al. to use the fiber laser of Shah et al. with a wavelength of 520 nm for modifying the asset to take advantage of the high efficiency and beam quality of the fiber laser. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in view of Bergmann et al., Hodges and Saab et al. as applied to claim 7 above, and further in view of Kumar et al. in U.S. Patent Application Publication No. 2014/0092718. Barron et al. discloses an objective with a numeric aperture but does not disclose the value of the numeric aperture (see paragraph 33). Kumar et al. teach in an optical reader using an objective with a numeric aperture of between about 0.7 and 1.0 (see paragraph 100). It would have been obvious to adapt Barron et al. in view of Bergmann et al., Hodges and Kumar et al. to provide this numeric aperture range of 0.7 to 1.0 of the objective to focus the light reflected by the marks.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable
over Barron et al. in view of Bergmann et al., Hodges and Saab et al. as applied to claim 7 above, and further in view of Inaka et al. in Japan Patent No. 2007-030,033. Inaka et al. teach using a single pulse (see paragraph 17) for laser marking a transparent material. It would have been obvious to adapt Barron et al. in view of Bermann et al., Hodges, Saab et al., and Inaka et al. to provide this to more efficiently mark the transparent workpiece by using fewer pulses for marking.
Claims 27,28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in U.S. Patent Application Publication No. 2006/0196858 in view of Kislev et al. in U.S. Patent Application Publication No. 2020/0184465 and Saab et al. in U.S. Patent Application Publication No. .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in view of Kislev et al. and Saab et al. as applied to claim 27 above, and further in view of  Kumar et al. in U.S. Patent Application Publication No. 2014/0092718.  Barron et al. discloses an objective with a numeric aperture but does not disclose  the value of the numeric aperture (see paragraph 33). Kumar et al. teach in an optical reader using an objective with a numeric aperture of between about 0.7 and 1.0 that is within the claimed range of claim 29 of between 0.25 and 1.5.  Barron et al. in discussing the prior art (see last three sentences of paragraph 15) discloses that it is known in the prior art to write microstructures 100 microns below the surface. It would have been obvious to adapt Barron et al. in view of Kislev et al., Saab et al. and Kumar et al. to provide this as a matter of engineering expediency. 
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive. It is considered that marking the workpiece and storing the information about the marking in a ledger  is “tagging the workpiece”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demarinis et al. in US 2017/0330174 discuses blockchain technology in paragraphs 3-6.  Chapman et al. in U.S. Patent No. 9,992,022 discloses encrypting data prior to being uploaded in the blockchain (see column 6,lines 26-27).  Ahmadloo in U.S. Patent No. 9,373,011 discloses using embedded NFC tags in jewelry.  Jenkins in U.S. Patent Application Publication No. 2016/0335609 discloses using a digital tags (element 110, see paragraph 29) on a distributed ledger such as blockchain(see paragraph 29). Norton in U.S. Patent Application Publication No. 2019/0279204 has a digital asset provenance tag (element 300, see figure 3 and paragraph 33).  Hayazaki in Japan Patent No. 2006-68,762 discloses making two or three dimensional shapes(see abstract) inside a workpiece.  Hayashi in Japan Patent No.   11-138,896 discloses in figure 6 illuminating a mark on the inside of a transparent material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






              /GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761